                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

VICKIE L. H.,                                )
                                             )
                       Plaintiff,            )
                                             )
                    v.                       )           No. 1:18-cv-00351-SEB-DLP
                                             )
NANCY A. BERRYHILL Deputy                    )
Commissioner for Operations, Social Security )
Administration,                              )
                                             )
                       Defendant.            )

     ORDER ON OBJECTION TO MAGISTRATE JUDGE’S REPORT AND
                  RECOMMENDATION (DKT. 25)

       This matter comes before the Court on Plaintiff’s timely filed and unopposed

objection, Dkt. 25, to the Report and Recommendation of Magistrate Judge Doris L.

Pryor, Dkt. 24, recommending that Defendant’s denial of Social Security Disability

Insurance benefits to Plaintiff be reversed and the case remanded to the administrative

law judge (ALJ) for further proceedings. We agree with Judge Pryor’s conclusion,

overrule Plaintiff’s objection, and adopt the Report and Recommendation in full.

       Plaintiff welcomes reversal but objects to remand, believing she is entitled to an

award of benefits without more. Judge Pryor observed that “the ALJ concluded that

[Plaintiff] is not disabled” because, although she “cannot perform her past relevant work

as . . . a classroom aide, . . . she is capable of performing her past relevant work as an

office helper.” R. & R. 8. Judge Pryor determined that the ALJ had impermissibly failed




                                              1
to consider the possibility that Plaintiff’s most recent position had in fact been a

composite job, part classroom aide and part office helper.

       An ALJ may not “separate a composite job into two separate jobs and find the

claimant capable of performing the less demanding of the two.” Id. at 10 (citation

omitted). Rather, an ALJ “will find the claimant capable of performing the composite job

only if [s]he can perform all parts of that job.” Id. at 9 (citation, quotation marks omitted).

Judge Pryor correctly concluded that remand is required for the ALJ to determine

whether Plaintiff’s most recent position was in fact composite, in light of her own

testimony, the vocational expert’s testimony, and her silence in the face of the vocational

expert’s characterization of her most recent position as that of an office helper only. It is

for the ALJ in the first instance, not the judges of this Court, to hear and weigh all the

evidence under the appropriate legal standard.

                                           Order

       Magistrate Judge Doris L. Pryor’s Report and Recommendation, Dkt. 24, is

ADOPTED in full.

       Plaintiff’s objection, Dkt. 25, is OVERRULED.

       Defendant’s final decision of August 31, 2017, denying Plaintiff benefits is

REVERSED.

       The case is REMANDED to Defendant under sentence four of 42 U.S.C. § 405(g).




                                              2
       Final judgment will enter by separate document. Fed. R. Civ. P. 58(a).

       IT IS SO ORDERED.



      Date:       3/26/2019                     _______________________________
                                                SARAH EVANS BARKER, JUDGE
                                                United States District Court
                                                Southern District of Indiana


Distribution:

Brian J. Alesia
OFFICE OF REGIONAL CHIEF COUNSEL FOR SOCIAL SECURITY
brian.alesia@ssa.gov

Elizabeth Ashley Coleman
SULLIVAN LAW OFFICE
elizabethc@slodisability.com

REGINA S. EDWARDS
U.S. Attorney Office - Louisville
717 W. Broadway
Louisville, KY 40202

L. JAY GILBERT
U.S. Attorney Office - Louisville
717 W. Broadway
Louisville, KY 40202

Kathryn E. Olivier
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
kathryn.olivier@usdoj.gov




                                            3
